46 N.J. 427 (1966)
217 A.2d 609
STATE OF NEW JERSEY,
v.
RONALD WILLIAMS, DEFENDANT-MOVANT.
TREASURER OF ESSEX COUNTY, INTERVENOR-APPELLANT.
The Supreme Court of New Jersey.
Argued October 25, 1965.
Decided March 7, 1966.
Mr. Harold J. Wallum, Jr., argued the cause for defendant-movant.
*428 Mr. Albert Poll, Assistant County Counsel, argued the cause for intervenor-appellant (Mr. Nicholas T. Fernicola, Essex County Counsel, attorney).
The opinion of the court was delivered
PER CURIAM.
Counsel assigned to represent an indigent defendant charged with entering with intent to steal obtained an order authorizing him to retain a toxicologist at the expense of the county. The treasurer of the county appealed, and we certified the appeal before argument in the Appellate Division.
Appellant contends the trial court could not make the order in question because no rule of court authorized it. As we have this day held in State v. Rush, 46 N.J. 399 (1966), no rule was needed to that end.
The other point made is that the services of a toxicologist were unnecessary. As to this, we find nothing to impugn the trial court's judgment. That the testimony of the toxicologist was excluded at trial does not demonstrate the order itself was erroneous.
The order is affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.